Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Applicant’s amendments to the claims have overcome the previous grounds of rejection under 103 and applicant’s affidavit filed, 08/09/22, from Nadine Nassif has overcome the previous grounds of rejection under 112(a) and 103 because this affidavit confirms that there is injection of only the composition consisting of the particles and the aqueous solution formed of water and acid and that the acid solution does not need to be neutralized prior to injection (See affidavit pg. 2-3) which is contrary to the teachings of the prior art which teach neutralization of the acid solution prior to injection. Further, applicant’s amendments to claims to now claim that the composition consists of only the particle composition and the aqueous solution and that the particle composition itself consists of less than 10% by mass of the acid and water solution and greater than 90% by mass of the non-denatured and uncrosslinked collagen overcomes the prior art because now the particles cannot contain anything else but what is explicitly claimed, e.g. the small amount of the surfactant in the prior art of record spherical particles cannot be present and the prior art teaches that the surfactant is necessary for the shape/size of the particles. Thus the claim amendments and evidence presented in the affidavit overcomes the previous grounds of rejection under 112(a) and 103. 

Claim Objections
Claims 6, 25-26, and 28 are objected to for minor informalities added with applicant’s claim amendments from 08/09/22, specifically the word “the” before assembly should be removed as it not necessary and the claims read better without it. Appropriate correction is required.
Duplicate Claim--Warning
Applicant is advised that should claim 6 be found allowable, new claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Specifically, the only difference between the two composition claims is an intended use limitation which is present in claim 6. However, the intended use limitation does not limit or materially change the composition which is claimed in claims 6 and 28 and as such new claim 28 is a duplicate claim. In order to pre-emptively overcome this objection applicants should cancel claim 28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 27 is now indefinite because applicant’s claim wherein the acid of claim 6 is acetic. However, it is unclear which acid is the acid that is being referred to in claim 27 as there are now two potential acids in claim 6 when the aqueous solution is formed of water and acid, and wherein the powdered composition consisting of more than 90% by mass of…collagen, and less than 10% by mass of an aqueous solution formed of water and acid. It is unclear whether the acid claimed in claim 27 is the acid that is present in the powdered composition or if it is the acid that forms the aqueous solution or are the both the same? To overcome this rejection applicants should clarify which acid from claim 6 is acetic.

Called Attorney of Record
The examiner called applicant’s attorney Andrew Patch two times during the week of 11/14-11/18 and left 2 messages in attempt to resolve the above issues but never received any response. This has prompted the above objections and 112(b) rejection.

Conclusion
	Claim 27 is rejected. Claims 6, 25-26, and 28 are objected. Claims 8-9 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616